                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




    TAMMY MARIE HAAS and CONRAD
    SZCZPANIAK, individually and
    on behalf of a class of
    similarly situated
    individuals,                        Civil No. 08-1102 (NLH/JS)

                 Plaintiffs,            ORDER

         v.

    BURLINGTON COUNTY, et al.,

                 Defendants.



HILLMAN, District Judge

     For the reasons expressed in the Court’s Opinion filed

today,

     IT IS on this     24th    day of     September    , 2019

     ORDERED that Magistrate Judge Schneider's Report and

Recommendation (Docket No. 441) is APPROVED and ADOPTED in its

entirety; and it is further

     ORDERED Class Counsels’ 1 Motions for Attorneys’ Fees (Docket

Nos. 364 and 366) be, and the same hereby are, GRANTED IN PART


1 There are two factions of class counsel involved in this case.
The first group includes Attorneys Carl Poplar and William
Riback (“Poplar Group”) while the second group includes
Attorneys David Novack and Susan Lask (“Novack Group”).
Collectively, the Court refers to these two groups as “Class
Counsel[.]”
and DENIED IN PART.     The Court grants the applications for fees

but allocates the fee in a manner consistent with the Report and

Recommendation: $742,500 to the Poplar Group and $157,500 to the

Novack Group. Costs are also apportioned consistent with the

Report and Recommendation: $20,068.80 to the Poplar Group and

$4,931.20 to the Novack Group.

                                     SO ORDERED.



                                      _s/ Noel L. Hillman_____
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.
